Hookee, J.:
The plaintiff appeals from a judgment entered at the close of his evidence dismissing the complaint. The action was for commissions. The proof offered tended to. show the employment of plaintiff to furnish a purchaser fur defendant’s premises; that the plaintiff procured a purchaser in the person of one Kleng, who was introduced to the defendant as a prospective purchaser of the premises for $36,000, $8,000 cash and the balance to be secured by a mortgage upon the property; that afterwards the defendant changed the terms of the sale and insisted on a larger cash payment equal to $10,000 ; that the proposed purchaser, Kleng, refused to make the cash payment of $10,000 and abandoned negotiations with the defendant; that the said proposed purchaser, Kleng, had funds witli which to make the $8,000 payment; that afterwards the plaintiff procured another purchaser in the person of one Siegel, who was ready and willing to take the property on defendant’s terms of *528$36,000 with a cash payment of $10,000. The rate of commission: was to be one per cent.
These facts established a canse of action, and plaintiff was entitled to recover at the close of his case as the evidence then stood. The. trial justice erred in- dismissing the complaint,-and for this error the judgment of the Municipal Court must be reversed and a new trial ordered.
Woodward, Jerks, Gaynor and Rich, JJ., concurred.
Judgment of the Municipal Court reversed and new trial ordered, costs to abide the event. '